On order of the Court, the application for leave to appeal the February 13, 2019 judgment of the Court of Appeals is considered. We DIRECT the Macomb County Prosecuting Attorney to file a response to the application for leave to appeal within 28 days after the date of this order. The prosecutor shall address whether a prosecuting attorney's office may unilaterally block an individual seeking placement in a mental health court from the "preadmission screening and evaluation assessment" required by MCL 600.1093(3), which, pursuant to Subsection (3)(c) of that statute, must include "[a] mental health assessment, clinical in nature, and using standardized instruments that have acceptable reliability and validity, meeting diagnostic criteria for a serious mental illness, serious emotional disturbance, co-occurring disorder, or developmental disability."
The application for leave to appeal remains pending.